By the Court:
The folloing notice, under section 2304, Revised' Statutes, is sufficient both in form and substance:
“notice.
“Canton, Ohio, April 9, 1891.
“To Christian Wagner: •
“You are hereby notified that a resolution was adopted by the council of the city of Canton, Ohio, on the 30th day of March, 1891, declaring it necessary to open and improve Deuber avenue, from Ohio street to ■ Fairfield street, by grading and graveling the same, and by lawning, flagging and curbing’ the sidewalks, in accordance with plans, profiles and specifications on file in the office of the city civil engineer.
“The expense of said improvement to be charged per foot front upon the lots and lands abutting on said improvement. By order of the council.
“H. G. Shaub, City Clerk.”

Judgment of the circuit court is reversed and that of the common pleas affirmed.